815 F.2d 75
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Freddie ANDERSON, Plaintiff-Appellee,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellant.
No. 85-6078.
United States Court of Appeals, Sixth Circuit.
Feb. 10, 1987.

1
Before LIVELY, Chief Judge, RYAN, Circuit Judge, and PORTER, Senior District Judge.*


2
ORDER The Secretary appeals the summary judgment reversing


3
his denial of social security disability and supplemental


4
security income benefits to the plaintiff and holding the


5
plaintiff entitled to such benefits.


6
Now pending before the Court are two motions for remand filed by the Secretary.  In the first, the Secretary seeks a remand to the district court for reconsideration of its decision in light of Mullen v. Bowen, 800 F.2d 535 (6th Cir. 1986) (en banc).  In the second, the Secretary seeks a remand to himself for issuance of a decision finding the plaintiff entitled to the benefits in question.  The plaintiff has not responded to either motion.  Upon consideration,


7
It is ORDERED that the motion to remand to the Secretary for entry of a decision favorable to the plaintiff is granted.  In light of that remand, the motion for remand to the district court is rendered moot.



*
 The Honorable David S. Porter, Senior U.S. District Judge for the Southern District of Ohio, sitting by designation